 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the' recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we notify our employees that:WE WILL NOT discourage membership in United Furniture Workers of Amer-ica,CIO, or any other labor organization of our employees, by discriminatingin regard to their hire or tenure of employment or any term or condition ofemployment.WE WILL NOT interrogate our employees concerning their membership, unionaffiliations, activities, or sympathies, on behalf of United Furniture Workers ofAmerica, CIO, or any other labor organization of our employees, or threatenthem with discharge because of their union affiliations, activities, or sympathies,in a manner constituting interference, restraint, or coercion in violation of Sec-tion8 (a) (1).WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization, to form, join, or assist UnitedFurnitureWorkers of America, CIO, or any other labor organization, to bar-gain collectively, through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8 (a) (3) of the National Labor Relations Act.WE WILL offer to James Childress, Ethel Childress, Louise Durham, andGlover Jackson, immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or other rights and priv-ileges previously enjoyed, and make them whole for any loss of pay sufferedby them as a result of the discrimination in the manner and to the extent rec-ommended in the Intermediate Report.All, of our employees are free to become or remain members or to refrain frombecoming or remaining members of the above-named Union, oranyother labororganization, except to the extent that this right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act.We will not discriminate againstany employee because of membership in or activity on behalf of any such labororganization.SAnrns LUGGAGE COMPANY,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be"altered,-defaced, or covered by any other material.Mathieson Chemical Corporation and/or Olin Mathieson Chem-ical CorporationanalUnited Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local152, AFLandUnited Broth-erhood of Carpenters and Joiners of America,Local 1369,.AFLandInternational' Brotherhood of ElectricalWorkers,Local 425,AFL.Cases NQs-. 6-6A-435,6-C4= 836, andA-837.October 18, 1955DECISION AND ORDEROn June 17, 1955, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that,14 NLRB No. 85. MATHIE.ON CHEMICAL CORPORATION487,the Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefrom.and take certain affirmative action, as set forth in the copy of, the In-termediate Report attached hereto.Thereafter the Respondent filedexceptionsto the Intermediate Report and a brief.'The Pipe Fittersalso fileda brief.The Board has reviewed the rulings of the TrialExaminer made at,the hearing and finds that no prejudicial error was committed., Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thesecases, andhereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications noted below.1.Because the facts in these cases satisfy us that the Respondent'smotivation was discriminatory, we agree with the Trial Examinerthat the Respondent violated Section 8 (a) (3) and (1) of the Actwith respect to the major issue, the Respondent's new supersenioritypolicy.It is highly significant that not until the strike was over, andall the strikers had been put back to work, did the Respondentfor thefirst timedecide to separate its employees into two seniority groupsfor layoff purposes, depending on whether or not they had returnedto work before the end of the strike.The Respondent does not claimand there is no suggestion in the record that, as an economic measureto get employees to work during the strike, it had promised them super-seniority.In fact, it does not appear that the matter of relativeseniority was ever mentioned to any employees before the end of thestrike.Nevertheless, in the ensuing economic layoff, the Respondentin effect dismissed the complainants because of their protected ac-tivity in remaining on strike until its termination, while retaining anequal number of other employees with less seniority because they hadnot remained on strike.It was stipulated that the complainants wouldnot have been selected for layoff under the seniority system estab-lished pursuant to the old contracts-the only layoff system shown,by the record to be in effect at the Respondent's plant prior to the ad-vent of superseniority.Moreover, it is clear that even under the newsystem the complainants would not have been -laid off if they too hadreturned to work before the Unions called the strike off.On these facts we are convinced, as was the Trial Examiner, thatthe- Respondent's change of seniority policy and its consequent dis-missal of the complainants were in fact motivated, not by any legit-imate economic interest of its own, but by a desire to punish the coln-1 The Respondent also filed a motion to incorporate into therecord a posthearingcontractmade with one of the Charging Unions, CarpentersThe General Counselopposed the motion on the ground that the allegedcontracthad no bearing on the issues.For the reasons setforth in N.LR. B v. American National Insurance Company,343U S. 395, footnote 4, andEfco Manufacturing Company,108NLRB 245,the motion ishereby denied. Ogg'DECISIONS OF NATIONAL - LABOR RELATIONS -BOARDplaindhts-for exercising the right -guaranteed : in Section 7 to engagein-concerted-activities, and a wish to reward the 'other employees forabandoning or not participating in the strike.Whether theRespondent's unlawful actions are regarded as a discouragement of member-ship in the Unions which the employees had selected as their collettive-bargaining representatives, and thus a violation of Section 8 (a}'(3) of the Act, or as an infringement of the more general statutoryright to engage in concerted activities for mutual aid or protection andthus a violation of Section 8 (a) (1), we find that the remedy herein-after ordered is necessary to effectuate the policies of the Act 22.The unlawful motivation underlying the Respondent's proposaland imposition of the superseniority clause during the very time itwas ostensibly bargaining with the Unions, clearly reveals also its badfaith in the contract negotiations themselves.As we have alreadyfound, the Respondent's discriminatory seniority policy was a re-taliatory measure to penalize its employees for having exercised theirstatutory rights.Its argument now, that the simultaneous attemptto cement that policy in a final contract reflected only a good-faith-desire to perpetuate its concept of economic justice, is hardly persua-sive.Rather, the Respondent's invocation of the new seniority policyin the contract negotiations, and its insistence even a year later-although all other issues had been settled between them-that theUnions either accept the new policy or forego any contract at all,establish that it did not deal with the Unions in good faith, as it wasrequired to do under the statute.Indeed, in the circumstances of thiscase, the Respondent's insistence upon its seniority-clause demandsatisfies us that throughout the bargaining period involved, its conducttowards the Unions was colored by a bad-faith resolve never to come toterms on a written agreement.Viewed against this background, theRespondent's other responses to the Unions' attempts to continue thebargaining conferences gain added significanceas alsorevealing anoutright decision to refuse to bargain.Thus, on March 15, 1954, it re-jected the Unions' request for a collective-bargaining meeting with astatement that the Unions' proposal should be made through theFederal Mediation and Conciliation Service; on April 15 or 16,1954, itturned down another, bargaining request with the advice that theUnions' proposal be submitted in writing; and finally, on April 27,1954, it refused still another invitation to bargain by simply sayingthatan impassehad been reached and that further negotiations would2 In defense of its action the Respondent cites the case of N. LR. B v. PotlatchForests. Inc.,189 F. 2d 82 (C. A 9),where the court denied enforcement of an 8 (a) (3)finding on somewhat similar facts.We have carefully considered thePotlatchdecisionand are of the unanimous opinion that it is distinguishable on its facts from the instantcase.In any event, Acting Chairman Rodgers and Member Murdock are constrained,with due deference to that court,to disagree with the decisionito,the extent that. it maycontict.with the present finding. MATHIESON CHEMICAL CORPORATION489be futile.3' 'On the foregoing facts, and on the entire record, we find,as did the Trial Examiner, that the Respondent' refused to bargainwith the Unions and thereby violated Section 8 (a) (5) and (1) of theAct.- ,.ORDERUpon the entire record inthese cases,and pursuant to Section 10(c): of the-National Labor Relations Act, as amended, the NationalLabor Relations-Board hereby orders that the Respondent, MathiesonChemical Corporation and/or Olin Mathieson Chemical Corporation,Morgantown, West Virginia, and its officers,agents, successors, andassigns,-shall: -1.Cease and desist from :-(a)- ;Discouraging membershipin orlawful activities on behalf ofUnited Association of Journeymen and Apprentices of the Plumbingand 'Pipe Fitting Industry of the United States and' Canada, Local152, AFL; United Brotherhood of Carpenters and Joiners of America,Local 1369, AFL; International Brotherhood of Electrical Workers,Local 425, AFL; or any other labor organization,- by laying off anyof its employees or otherwise discriminating in regard to hire or tenureof employment or any term or condition of employment.(b)Refusing to bargain collectively with any of the above-namedlabor organizations as the exclusive representative of all its employeesin the ,respective unit herein found -to be appropriate, with respectto rates ofpay, wages, hours of work, and other conditions of employ-ment.--(c) In any other manner interfering with, restraining;,or coercingits employees in the exercise of the right to self-organization, to formor join labor organizations,to assistany of the above-named labororganizations, to' bang zin collectively through representatives of theirown choosing, and to engage in concerted activities'for the purposes ofcollective bargaining or other mutual aid or protection, and to refrainfromany or all such activities except to the extent that such right maybe affectedby anagreement requiringmembership in a labor organi-zation as a conditionof employment, as authorized in Sectionof the Act.2.Take the following affirmativeaction,which the Boardfinds willeffectuatethe policies of the Act :(a) Offerto RobertPermar, MichaelD. Eddy,Sr.,Herman Morris,Francis Ruggerio,Wayne O. Mayfield, C. B. Smyth, and ElwoodFrum immediateand fullreinstatementto their formeror substan-tially equivalent positions without prejudice to their seniority or othera}We do not adopt the Trial Examiner's finding that the Respondent's failure to replyto a bargaining request of the Unions dated March 23 also constituted an unlawfulrefusal to bargain.Instead,we find, as also appears in the Intermediate Report, that7the Respondent did reply to this request on March 30 . 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights and privileges, and make them whole in the mannerset forth inthe section of the Intermediate Report entitled "The Remedy.".(b)Upon request preserve and make available to the Board or itsagents for examination and copying, all payrollrecords, social-se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of back pay dueunder the terms of this Order.(c)Rescind forthwith its discriminatory seniority policy an-nounced on April 2, 1954, and effectuated on April 9, 1954, andrestoreall employees affected thereby to the seniority they wouldhave en-joyed absent such discriminatory policy.(d)Upon request bargain collectively with each of the three above-named labor organizations as the exclusive representative of all theemployees in the respective appropriate unit, and embodyin a signedagreement any understanding reached.(e)Post at its place of business in Morgantown, West Virginia,copies of the notice attached to the Intermediate Report marked "Ap-pendix." 4Copies of said notice, to be furnished by the Regional Di-rector for the Sixth Region, shall, after being duly signed by the Re-spondent, be posted by it immediately upon receipt thereofand main-tained by it for sixty (60) consecutive days thereafterin conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondentto insurethat said notices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for the Sixth Region inwriting,within ten (10) days from the date of this Order, whatsteps the Re-spondent has taken to comply herewith.MEMBER PETERSON took no part in the consideration of the aboveDecision Ad Order.* The notice shall be amended,however,by substitutingfor thewords"The Recommenda-tions of a Trial Examiner"in the caption thereof,the words "A Decision and Order."In theevent thatthis Order is enforced by a decreeof a UnitedStates Court of Appeals,thereshall be substitutedfor thewords"Pursuant to a Decisionand Order"the words"Pursuant to a Decreeof the UnitedStatesCourt of Appeals,Enforcing an Order "INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section10 (b) ofthe National Labor RelationsAct, as amended,61 Stat. 136, hereincalled the Act, was heardbeforethe dulydesignatedTrialExaminer at Morgantown,West Virginia,on May 16 and17, 1955,pursuant to due notice to all parties.All partieswere represented at the hearingand were afforded full opportunity to be heard, to examine and cross-examinewitnesses,to introduceevidencerelevant and material to the issues, to argue orallyupon the record,and to file briefs and proposed findingsGeneral Counsel engagedin oral argument,the Respondent and the Pipe Fitters filed briefs.The consolidated complaint,issuedby theGeneral Counsel of the National LaborRelations Board, the latter herein called the Board,alleges in substance that theabove-named Respondents:(1) Since on or about March15, 1954,have refused MATHIESON CHEMICAL- CORPORATION491to bargain in good faith with the above-named labor organizations as exclusivebargaining representatives of employees in certain appropriate units;(2) on April2, 1954, discriminatorily altered its previous seniority policy to discourage mem-bership in and activities on behalf of said labor organizations; (3) on April 9,pursuant to said seniority policy, discriminatorily laid off seven named employeesand since then has refused to reinstate them; and (4) by such conduct has interferedwith, restrained, and coerced employees in the exercise of rights guaranteed bySection 7 of the Act. In its duly filed answer the Respondent denied thecommis-sionof the alleged unfair labor practices.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOlinMathieson Chemical Corporation is a Virginia corporation engaged in themanufacture, sale, and distribution of ammonia, methyl alcohol, hexamine, andcoke oven byproducts in several States of the United States, having its principal officein Baltimore, Maryland.On or about August 31, 1954, as the result of a corporatemerger, the business of Mathieson Chemical Corporation and its Morgantown,West Virginia, plant, the only facility here involved, was continued under thename and style of Olin Mathieson Chemical Corporation.Mathieson Chemicalwas a Virginia corporation, also, with a principal office in Baltimore, Maryland,and with plants and places of business in various States, including the Morgan-town plant, where it was engaged in the production and sale of the above-describedproducts.During the 6-month period before August 31, 1954, the latter corporation made,sold, and shipped products valued at more than $1,000,000, of which amount morethan 90 percent was shipped from Morgantown to points outside the State ofWest Virginia, and during the same period it purchased raw and other materialsfor use at its Morgantown plant valued at more than $1,000,000, of which about30 percent came from points outside West Virginia.During the 6-month periodbetween September 1954 and March 1955, Olin Mathieson made, sold, and shippedproducts and purchased raw materials in value and percentages in interstate com-merce as above-described for Mathieson Chemical.The Respondent, the termhereinafter used to cover both corporations, stipulated at the hearing that it wasengaged in commerce within the meaning of the Act and that the Board has jurisdic-tion.It is so found.H. THE ORGANIZATIONSINVOLVEDUnited Association of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, Local 152, AFL, United Brother-hood of Carpenters and Joiners of America, Local 1369, AFL, and InternationalBrotherhood of Electrical Workers, Local 425, AFL, are labor organizations within,the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe major issues arise from the Employer's decision,made during or soon afteran economic strike, and as expressed by the testimony of Plant Manager M. B.Wright, to "retain in the work group" with seniority over strikers all employeeswho did not strike or who returned to work during the strike. Specific acts claimedby General Counsel as violative of the Act were in implementation of this decision,and consist especially of: (1) A proposal made on April 2, 1954, and at all timesthereafter insisted upon by the Employer, that new contracts being negotiatedmust include a clause granting "super-seniority"to "any employee. . .who re-mained at or returned to work . . . during the period from February 25, 1954,to noon March 17, 1954"-the full term of the strike above referred to, and(2) the unilateral effectuation of that policy by actually laying off in accordancewith its provisions certain employees who took part in the strike and failed toreturn until it was called off.The complaint also claims,as additional items of refusal to bargain in good faith,that the Respondent engaged in "dilatory and delaying" negotiating tactics, and that itrefused to discuss any issues between April 27, 1954, and March 3, 1955.In the two succeeding sections will be set forth: (1) the relevant facts; and (2) theopposing contentions of the parties- and the,Trial Examiner's conclusions. 492DECISIONS,AF.NATIONAL LABOR RELATIONS BOARDB. The facts,In 1952, the following Board-conductedelections,'the, three labor organizationshere involved as Charging Parties were duly certified 2 as the exclusivebargainingrepresentatives for certain groups of maintenance employees, as follows:United Association of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, Local 152, A. F. L. (hereincalled the Pipe Fitters) for the units found appropriate by the Board:All pipefitters and helpers, excluding all other employees and supervisors.All welders and helpers, excluding all other employees and supervisors.Allinstrument repairmen and helpers, excluding all other employees- andsupervisors.United Brotherhood of Carpenters and Joiners of America, Local 1369, A. F. L.(herein called the Carpenters) for the units found appropriate by the Board:All machinists, bench mechanics and helpers, excluding all other employeesand supervisors.All millwrights and helpers, excluding all other employeesand supervisors.All material fabricators and helpers, excluding all otheremployees and supervisors.All carpenters and helpers, excluding all otheremployees and supervisors.International Brotherhood of ElectricalWorkers, Local 425, A. F. L. (hereincalled the Electrical Workers) for the unit found appropriate by the Board:All electricians and helpers, excluding all other employees and supervisors.Following the certifications and negotiations, the Respondent entered into contractswith the three craft Unions.All three contracts were to expire on February 10, 1954.In November 1953, the Unions formally notified the Employer, in accordance withterms of the existing agreements, that they desired to negotiate certain modifications.In December the Employer acknowledged the request and, in its turn, expressed adesire to modify the contracts.Negotiations began on or about January 10, 1954.Thurman L. Radford, business representative for the Pipe Fitters, served as spokesmanfor the craft Unions.Between January 10 and February 10-when the contracts were to expire-abouta dozen meetings were held.No full agreement was reached, although it appearsthat there was give and take on both sides.On February 10 representatives of thethree Unions and the Employersent a jointtelegram to the Federal Mediation andConciliation Service.Relevant excerpts from that wire are:-The three unions jointly and the company have been attempting to renegotiatea contract expiring Feb. 10, 1954.A number of items have been agreed upon.A number of items including a wage increase, certain additional fringe benefits,and other proposed contractual clauses are in dispute.Both parties have reached a point where agreement appears impossible.Astrike has been threatened any time after midnite Feb. 10, 1954.To avoidthis it is imperative that as soon as possible, mediation and concilliation [sic]machinery be used in attempt to reconcile the differences.3Mediation officials attended subsequent -meetings.On February 17 the Unionswithdrew some of their proposals but, particularly as to wages, no agreement wasreached.On February 24 the strike began.General Counsel concedes that the strikewas economic in nature. ",On March 15, Plant Manager Wright sent Radford'thefollowing letter:--You will be interested in knowing that on Wednesday, March 17, 1954, theCompany will start to interview applicants for some of the jobs which were for-merly filled by striking employees.This is information which I felt is in yourinterest to know.-Upon receipt of this letter Radford promptly telephoned Thomas Kileen, thecompany attorney and negotiator, and asked for a negotiation meeting.Kileen re=plied that if,Radford had,any proposals to make he should make them through theMediation. Service.Radford thereupon called a Mediation official, reported Kileen'sIThe Board's Decisions,. Orders,- and Direction of Elections are set butinMathiesonChemical- Corporation,100 NLRB 1028 and 101 NLRB 2742 The certifications were stipulated by the parties in these proceedings..3 The saine wire also pointed out "the 60 day notice required by law:' had been filedby the Unions.---, f''MATHIESON CHEMICAL CORPORATION,"-,,'., ,493communication, and asked him io arrange 'a meeting.This official - told. Radfordthat A.' A. Abner, assistant to the president of the Respondent, would not be avail-able for a meeting for a week.About the same time Radford was approached byJames Coon, head of the local chamber of commerce and of a citizens' committee,who offered services to -obtain peaceful labor relations at the Respondent's plant.Radford responded that the best thing he and his committee could do would be, toarrange for the `resumption of negotiations between the Company and the Unions.Later Coon communicated with Radford, and asked him, "If this citizens' committeewould request you to return the striking employees to work at the plant, and negoti-ations would be resumed, and you return them to work under the terms of the oldagreement, would you be agreeable"Radford agreed to this proposal, the strike was terminated, and the strikers re-turned to work at noon on March 17.Whatever the basis for Coon's assurance to. Radford that negotiations wouldresume,4 none were immediately held.On March 23, Radford sent the following'communication to the Company:On March 15, 1954, I telephoned the Mathieson Chemical Corporation andrequested that negotiation between the Mathieson Chemical Corporation andthe 3 AFL Unions, which represent certain of the Company's employees, beresumed.After conferring with Mr. A. S. Gilliam and Mr. Kileen, Mr. Kileenadvisedme, in part, to relay my proposal of resuming negotiations to Mr.William Rose of the Federal Mediation and Conciliation Service.On March 15, 1954 I contacted Mr. William Rose of the Federal Mediationand Conciliation Service, and advised him that it was the desire of the 3 AFLUnions to resume negotiations. I was informed by Mr. Rose that Mr. A. A.Ahner [a company representative] would not be available for a meeting withus during the week ending March 20, 1954.We hereby offer to meet and confer with the Representatives of the Companyfor the purpose of negotiating further on the unresolved issues and lookingtoward the fulfillment of our mutual obligation-the execution of a writtenagreement.Although this letter was sent by registered mail, the Respondent did not reply to it.On March 29, Radford again wrote to the Respondent, pointing out that he had not.received a reply to his previous letter, quoting from it, again seeking meetings, andconcluding:I had hoped that directing the striking employees, of the 3 AFL Local Unions,to return to work, without any agreement whatsoever, would demonstrate to theCompany and the Public -our sincere desire to resolve the issues between theCompany and our Unions.If the Mathieson Chemical Corporation continues to refuse to bargain in goodfaith by ignoring our repeated efforts to resolve our differences; the alternativeswhich we may pursue are very limited.This letter was also published in the local newspaper.On March 30, Assistant Manager A. S. Gilliam, of the Respondent, replied asfollows:This is in reply to your letter of March 23, 1954.We will meet with youat"a time mutually convenient to consider such matters as may be germane.'Iwould suggest Friday, April 2, as a date for a meeting provided this isagreeable to you and your committee.A meeting was held on April 2. , At this meeting the Employer offered to signcontracts with the three Unions containing all provisions previously agreed toexcept.that the seniority clauses must include,the following addition:Anything in this Article IV on- seniority to the contrary notwithstanding,fication within a Work Group covered by this Contract who were not at, workfrom February 25, 1954, until at or after noon on March 17, 1954, shall belaidoff before any employee so classified in the same- Work Group whoremained at or returned to work or was hired' during the period from February25, 1954; to noon March 17,. 1954, is laid- off.,* The complaint does not claim, nor is any,finding made, that the "citizens' committee"was aninstrument of the Respondent.,r-, 494DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the same time the Respondent informed the `union representatives that itintended to lay off 94 employees in the maintenance' department the following week,on April 9, and that the superseniority policy contained in the above proposal wouldbe used in selecting individuals for the layoff.The Unions flatly rejected the proposal and protested against the announcedstatement of layoff policy.Despite the Unions' unequivocal rejection of this seniority policy, on April 9 theRespondent proceeded with the layoff in accordance with it.The seven individualshere involved, who were laid off on April 9 out of their regular seniority orderwhile others of lesser seniority were retained, are as follows:Robert PermarFrancis RuggerioMichael D. Eddy, Sr.Wayne O. MayfieldHerman MomsC. B. SmythElwood Frum 5Employees retained, while the above-named were let go, were employees who hadeither returned to work during the strike or who did not strike.None of the seven above-named employees has been recalled to work. (Thisfinding is a reasonable inference drawn from the facts: (1) The Respondent offeredno evidence to refute the allegation of the complaint that-since April 9, 1954, saidemployees have been refused reinstatement, and (2) the testimony of Plant ManagerWright to the effect that up to the time of the hearing and since the layoff of April9, 1954, with the exception of recalling two welders unidentified and apparently nothere involved, there has been no change in the size of the maintenance groupsemployed.)On April 15 or 16, Radford telephoned Kileen seeking a negotiating meeting, butwas informed that the Company did not wish to meet with the Unions, and that ifhe had any proposals to make they should be submitted in writing.On April 20, Radford wrote to the Respondent, stating in part:On April 16, 1954, I telephoned the Mathieson Chemical Corporation andrequested of Mr. T. E. Kileen a negotiation session between the MathiesonChemical Corporation and the 3 AFL Unions which represent certain of theCompany's employees.Mr. Kileen stated that the Company did not wish to meet and suggestedthat we submit our proposals in writing.Since, apparently, we have no otheralternative, we are submitting, in part, our proposals. In doing so, we wouldlike to point out that this is a very impractical method of resolving the manyissues that remain unresolved.The letter then outlined certain union proposals, including a reduced wage demand,and repeated its request for a meeting with the Employer's representatives.On April 27, Wright replied as follows-the text of his letter being quoted infull:This is in reply to your letter of April 20, 1954.As you know, we negotiated for several months regarding the renewal of thethe three A. F. L. contracts which expired simultaneously on February 10, 1954.The only issue was a wage increase which we opposed.Your group went outon strike to enforce your demand for a wage increase.We told you repeatedly in meetings before and during the strike, and in onemeeting held after the strike, that there could be no wage increase granted thisyear, giving you our ieasons therefor in detail many times.As a result of the strike, certain new issues arose.At the meeting after the strike on April 2, 1954, we stated the conditionsunder which we would sign an agreement and you said those conditions weretotally unacceptable to you and you could never agree to them.We stated thatour offer would remain open for five days.We next heard from you on April 15, asking for a meeting to discuss "'theunresolved issues."We told you that we do not propose to sit in a series offutilemeetings repeating our respective position and asked that you submit anynew proposal in writing.You have now done so. You still propose a wage increase, although we havetold you in many meetings over a period of several months that we could notb It was stipulated at the hearing by the parties that the above-identified employeeswere thus laid off. Since no evidence was offered, and, the Respondent does not claim;'thatany,newemployees were hired as replacements during the -strike, that issue clearly isnot before the Trial Examiner, and will not be discussed, herein. MATHIESON CHEMICAL CORPORATION495grant a wage increase.You totally'ignore the new issueswhicharose as a re-sult of the strike. ` Your position is utterly unrealistic. It illustrates the futilityof further meetings on questions regarding which we are apparently hopelesslyin opposition.We are forced to reject the proposals contained in your letter of April 20. Itisunnecessary to cite reasons which have been given to you so many timesbefore.We see nothing to be gained in a meeting such as you propose.You knowour position too well to waste your time and ours in futile discussions of pre-viously rejected proposals.Radford took this letter as a refusal to meet and shortly thereafter, on June 7, allthree AFL Unions filed charges against the Respondent with the Board, claimingviolations of the Act by refusing to bargain and by discriminating against strikers.After thus replying, on April 27, 1954, to the Unions' request to meet, the Re-spondent did not communicate with Radford again until February 12, 1955, whenWright wrote to him as follows:We have not heard from you since we wrote you April 27, 1954.We now re-instate the proposal made by us in that letter and the proposal we made in ourmeeting with you on April 2, 1954, ammended [sic], however, as follows: Wepropose to increase the straight time hourly wage rates for any employeeswhich may represent in the amount of 3¢ per hour effective February 13, 1955;provided we receive your concurrence.We will be glad to receive your con-currence in writing and if you prefer to confer with us, you may do so.On February 15, Radford replied, pointing out that the Company' in its letter ofApril 27, 1954, above quoted, had refused to meet as requested, and that a numberof unresolved issues had then been pending, and agreeing to meet on any day set bythe Company.The parties met on March, 3, 1955. Representatives of the three Unions, includingRadford, were present.No witness at the hearing testified fully as to his recollec-tion of all discussions at this meeting.Copious notes taken by Industrial RelationsManager W. T. Webb were received in evidence. It appears unnecessary here toattempt complete reconstruction of this negotiating meeting, since there is noapparent dispute as to understandings reached except as to a single matter-that ofactual inclusion in written agreements of the new seniority policy unilaterally putinto effect by the Company on April 2, 1954. In substance, the testimony and Webb'snotes show that agreement was reached, or discussions dropped, on all points exceptthat of seniority.As to the "superseniority" amendment, quoted heretofore, it ap-pears from cross-examination of Radford by counsel for the Respondent that thelatter sought to establish that the Unions, on March 3, actually agreed to permit in-clusion of the disputed clause in written agreements.Not only did Radford stoutlyand credibly deny having made such an agreement, but the apparent claim is notsupported by testimony on the part of Respondent's witnesses, nor by Webb's notes.In any event, as the exchange of later correspondence shows-which is quoted be-low-the Unions made it unequivocally plain to the Company,beforethe writtenagreements were submitted for signature, that it would not accept a contract con-taining a clause which it was claiming,before the Board,to be illegal.On March 14, Radford wrote to the Respondent as follows:In accordance with the discussions that Representatives of United AssociationLocal Union No. 152, I. B. E. W. Local Union No. 425, and Carpenters LocalUnion No. 1369 had with your Representatives on March 3, 1955, we herewithaccept the entire proposals of your Company, unconditionally, which are asfollows:'1.Increase of three cents ($.03) per hour for all employees representedby the above Local Unions.2.All of the proposals which were tentatively agreed upon prior to thestrike.3.A One-Year Agreement.4. Seniority Provision proposed by you on April 2, 1954, and against whichan Unfair Labor Practice Charge is now pending before the NationalLabor Relations Board, will be held in abeyance until the Board rendersits decision.If the -Board determines that your proposed provision is legal, then theContract will be amended to include it. 496DECISIONS=-OF 'NATIONAL LABOR ;RELATIONS BOARD-''If the Board determines that the-provision is - illegal then-the, SeniorityProvision of the last Contract shall be, included. in the present Contractby.amendment.If you will draft contracts and forward them to us, we will execute them. -Despite Radford's above-quoted written statement of his understanding that thecontroversial seniority clause was to be "held in abeyance until the Board rendersitsdecision,"Wright on March 21 sent to the Unions-written agreements for signa-ture which contained the seniority, clause, and accompanied the contracts with a cov-ering letter which said, in part:In accordance with your letter of March 14, in which you advise thatUnited Association Local Union No. 152, IBEW, Local Union No. 425, andCarpenters Local Union No. 1369, have unconditionally accepted the entireproposals made on March 3, 1955, by the, company to the representatives ofthese three unions in a negotiating session held at Morgantown, we are send-ing you enclosed herewith copies of agreements between the company andeach of the unions for execution by the unions and return to us.Wright in the same letter called particular attention to the disputed seniorityclause.In view of the apparent position taken by counsel for the Respondentduring the hearing, as to agreement reached on Match 3, it is noteworthy thatWright makes no such claim in his letter.As to the seniority clause he says:"Pending final adjudication of the strike-seniority issue raised by the three localunions, we, on March 3, 1955,proposedthat the strike-seniority provision abovereferred to would remain unchanged, but that if final adjudication of the strike issuewere adverse to the company, the second paragraph'of Article IV, Section 5 (a)would, in accordance with such decision, be deleted from the contract." [Emphasissupplied.]On March 30, 1955, Attorney Thomas X. Dunn for the Pipe Fitters, who hadbeen present at the March 3 meeting, replied to Wright's above-quoted letter asfollows:As counsel for the United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States and Canada andLocal Union 152, it was not my understanding that the strike seniority pro-vision (Art. IV, Section 5-A) would be included in a new agreement, pend-ing a determination of the legality of that provision by the National LaborRelations Board.The proposal was that if all other conditions were agreedupon, then the status of the strike seniority would be left for the Board.For these locals to agree to the insertion of the strike seniority provisionin their contract at that time would obviously be placing them in the positionof expressly agreeing that you could continue to commit an unfair laborpractice while we are claiming the opposite before the Board.They, in effect,would be consenting to your illegal conduct and the question of waiver andestoppel could become an issue in the case where such does not exist at this'time.There is no purpose, legally or factually, for your insistence that this pro-vision remain in the contract, and when the writer appeared at the March3, 1955 conference, he did so hoping that the parties, in good faith, could cometo an understanding on all differences except the matter pending before theBoard.It is apparent that you do not wish to deal with these local unions and par-ticularly it is your wish that they not represent any men in your plant.Weconsider your conduct in refusing to execute a contract as further evidenceof bad faith and refusal to bargain.Local 152 will not waive any of its rights in, the case- before the Board byexecuting an agreement with the strike seniority clause contained in it.In the last piece of correspondence exchanged before the hearing to be introducedinto evidence, Wright replied to Dunn's letter as.follows, on April 7, 1955:The proposal of the Company'made to the three unions March 3, 1955,was. carefully explained, and I believe you will recall-'having clarified the strike-seniority proposal for Mr. Radford during the--meeting. In order that therewould be no misunderstanding, we offered to furnish to the unions copies of allrevised 'articles, and did so with certain exceptions at the meeting on March3.The other revisions including the one on strike-seniority were sent to,Mr. Radford following the meeting with our letter of March 3. 'MATHIESON 'CHEMICAL` CORPORATION=497-Mr. Radford advised us by letter, dated' March '14 'that the three unions"unconditionally" accepted the proposal' made by the Company, and we for-.warded to Mr. Radford 6 copies of each of the three contracts for executionas required by him.The Company, as ' we ` indicated in our letter of March21, is ready and willing to execute the contracts sent the unions embodyingthe agreements reached by the parties' good faith in collective bargaining.-We had hoped to expedite contract execution by sending them all to Mr.Radford as he suggested, and we advised him that we would execute them forthe Company upon their return, signed,'by us.'We look forward to consummating the agreement reached by the Companyand the three unions through execution of the contracts sent Mr. Radfordwhich embody that agreement.Before turning to resolution of the matters in legal dispute, it would be appro-priate to resolve the apparent controversy as to facts, particularly as to whetheror not there was: (1) agreement by the Union, on March 3 or thereafter, to permitinclusion of the Company's seniority clause in the contract, or (2) agreement bythe Company to exclude it, as alleged by an amendment to the complaint at thehearingThe Trial Examiner finds that no agreement was reached on this point.Carefulreading of Webb's copious notes, which are in evidence, reveals only that the com-pany attorney insisted that the clause be included and that Radford as stoutly ob-jected.The testimony of Gilliam, a company representative present, further sup-ports the finding that no agreement was reached, as shown by the following ex-cerpts:(Gilliam),. . . Mr. Dunn expressed to Mr. Radford at that time thinksMr. Stull has made it clear, amounts to having it in the contract, or leavingit up to the Board; then the Board will determine.Q. Did that satisfy Mr. Radford, as you recall?A. It didn't appear to. . . .A. The last reference to seniority, as I recall it-and I am refreshing mymind from my notes-was near the end -of the meeting when Mr. Dunn in-quired about the seniority clause, and suggested that if the locals here, if theywithdrew the no-strike issue, would it then be enough to change the com-pany'smind on seniority by withdrawing our position on this and put theold seniority -back, at which Mr. Stull replied, "No, we aren't withdrawinganything... .Nor do Wright's two letters, of March 21 and April 7, quoted above, warrant beliefthat-he considered that any such agreement to include the clause had been reached onMarch 3. In both letters he refers only to what he claims was unconditional ac-ceptance onMarch 14,in Radford's letter of that date, of, the proposals made by theCompany on March 3. Radford's letter is not ambiguous. Its language plainlytransmits the message that the Unions were unconditionally accepting the proposalthat the disputed clause bekept outof any signed agreement unless and until it shouldbe found legal by the Board. For whatever reason, Wright chose to lift the words"unconditional" and "accept" from their context.-Whether Radford's recollection was correct or not, to the effect that on March 3the Company agreed to hold the seniority clause in abeyance, it is clear that noagreement was ever reached by the parties to include it in the contract until itslegality had been passed upon by the Board.On the other hand, Radford's testi-mony as to his recollection lacks support in that of employee Heldreth, also presentat the March 3 meeting. The Trial Examiner believes the evidence insufficient to,establish clearly that on that date the Company agreed to hold the clause in abeyance.C. ConclusionsNo evidence to the contrary having been offered by the Respondent,and all testi-mony on the point indicating that at all times material the parties have been negotiat-ing on that basis,it is concluded and found that:(1) Theunits described in sectionIII,B,above, are appropriate for the purposes of collective bargaining within themeaning of Section 9 of theAct; (2)since October 6 and December 9, 1952, the re-spective labor organizations involved herein have been and now are the exclusivebargaining representatives of the employees in said units;,and (3)since on or beforeMarch15, 1954, and at'all times thereafter, said labor organizations have sought to,bargain collectively with the Respondent.-,,-,' 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted heretofore, the major issue for determination here is whether or not, undertheAct, the Respondent's impositionand effectuation of the new seniority policywere unfair'labor practices.Ithas been found above that on April 2, 1954, during negotiations, the Em-ployer announced the new policy and proposed that the Unions agree to it, and thaton April 9 despite the Unions' flat objections the Employer laid off employees inaccordance with it. Just what is the nature of that policy? It gave returning strikersemployment rights of value greater than they had earned by mere length of servicewith the Company.Wright's testimony makes it plain that it was given, as a re-ward, to employees abandoning the strike or not going on strike.He said: ". '. weowed these men an obligation for as much job' security as possible."There beingno evidence to the contrary, it is reasonably inferred that the Employer assumed this"obligation" voluntarily, without request from anyone and without necessity. Indeed,in his brief counsel for the Respondent says: ". . . the necessity for protecting Com-pany's business was not mentioned."No claim was advanced that the "obligation"was assumed in order to get replacements during the strike-new employees in con-tradistinction to employees on strike. It was a gift, in short, to employees who hadabandoned their right to engage in protected concerted activities.But it was nota gift, or reward, coming out of the Employer's pocket.Until a layoff occurred,itcould be of value only as psychological "job security"-mental assurance thatthe recipient would be among the last to go, no matter how long he had worked forthe Company.When the "obligation" was satisfied and the so-called debt paid, itssubstance came out of the very employment tenure of fellow-employees, as actuallyhappened on April 9.Men with longer service were let go.Thus the discrimination,both in latent policy and overt application, was real and not incidental.The return-ing striker could not benefit, in terms of employment, except at the expense of thestriker who chose to exercise his legal right. In short, the nature of the policy wassuch that the reward could not be paid one except by simultaneously punishinganother.The same coin, with two 'sides, taken from one employee's pocket andgiven to another.Had the Respondent merelyofferedsuch an inducement to its employees while theywere on strike, its act would have been found violative of the Act by the Board, inaccordance with its decision inDinion Coil Co., Inc.,110 NLRB 196. There theBoard found that during a similar economic strike occurring during negotiationsthe employer "bypassed the Union, and tended to undermine its prestige as the em-ployees' exclusive representative" by threatening to withdraw, among other things,"seniority credits "In his able brief, counsel for the Respondent appears to rely mainly upon the con-tention that "There is here no evidence of discrimination nor of any purpose or at-tempt to discourage union membership," and upon the decision of the UnitedStates Court of Appeals for the Ninth Circuit, inPotlatch Forests, Inc.,189 F. 2d82, which set aside 87 NLRB 1193, quoting from that court decision-So far as Sec. 8 (a) (3) is concerned, Potlatch may adopt any rule of seniorityitdesires-whether or not that rule violates an existing agreement-so long asthat rule does not discourage union membership by discrimination.Counsel failed to quote the following, however, from the same decision:In the instant case, therefore, the "discrimination" between replacements andstrikers is not an unfair labor practice despite a tendency to discourage unionactivities,because the benefit conferred upon the replacements is a benefitreasonably appropriate for the employer to confer in attempting "to protectand continue his business by supplying places left vacant by strikers."As noted heretofore, the Respondent makes no claim that the reward to returningstrikers in this case was to "protect or continue" the business. It appears to the TrialExaminer that on this point, as well as others pointed out by General Counsel in hisargument, and by counsel for the Pipe Fitters in his brief, this case is distinguishablefromPotlatch.It has been found that the new policy was discriminatory in favor of employeesleaving the strike and against those who remained on strike until called off. Ithas also been found, on the basis of Wright's testimony, as well as the plain facts of thelabor dispute, that the motive for inaugurating and applying the new policy was toreward employees who abandoned the strike and to punish those who had remainedon strike.The Board and the courts have long held that it is common knowledge thata strike called by the bargaining representative of employees is (barring certaintypes of strikes not involved here) "concerted activities" within the meaning of Sec-tion 7 of the Act and an activity within the scope of participating "membership in any MATHIESON CHEMICAL CORPORATION499labor organization."The strikewhich is hereinvolved wasaunionactivity"which members were called uponto performin aneffortto pressure the Employerto yield tothe economic demandsof the employees'legal bargaining representative.It reasonablyfollows that anydiscriminationin favor of employeeswho ceasedthis unionactivityand againstthose whocontinuedit could havehad no other effectthan to discourage union membershipto the extent thatitwarned all employees, uponpenalty oflike treatment, that they mustnot in thefuture exercise the strikeprivilegeof such membership.Thatno member of management admitted as a witness that theRespondentacted withthe intent of discouraging union membership is not a criticalflaw in General Counsel's proof.The Supreme Court of the UnitedStates said inRadio Officers' Union, et al.,347 U. S. 17:Boththe Board and the courtshaverecognizedthat proofof certain typesof discrimination satisfies the intent requirement.Thisrecognitionthat specificproofof intent is unnecessary where employerconduct inherentlyencouragesor discourages union membership is but an application of the common law rulethat aman is held to intend the foreseeable consequences of his conduct.The Trial Examinerconcludes and finds that both the announcement of theunilateral policy, and its application,were discriminatoryand designed to discouragemembershipin the Unions involved, and thus were violativeof Section 8 (a) (3)of the Act.Itappears unnecessary here to pass upon a questionwhich theparties, duringnegotiations,expressed some wish tohavethe Board decide-whether,per se,the discriminatory seniority policywas illegal.In passing,however,itmay be wellto draw the attentionof both theBoard and the parties toMinneapolis Star andTribune Company,109 NLRB 727, wherethe Boardmajority found that both theemployer and the union violatedthe Act, not onlyby exercising,but alsoby enter-ing intoa contractwhich permitted theunionto put at the bottomof the usualseniority list an employee who declinedtoparticipatein strike activities.Since dis-criminationisthe act to be guardedagainst,and it makeslittledifference to theemployeewhetherit is the union orthe employerwho initiates the discriminationagainst him, itwould appear that the rule should likewise frown upon anyagreement permitting anemployerto discriminate against employees whoparticipatein a strike.It hasbeen found above that, pursuantto the newsenioritypolicy,the followingindividualswere laid off on April9, 1954,while others of lesser seniority wereretained:Robert PermarFrancisRuggerioMichael D. Eddy, Sr.Wayne O. MayfieldHerman MorrisC. B. SmythElwood FrumHaving concludedthat the policyinvoked was violativeof the Act, the Trial Ex-aminerconcludesand finds that the individuals namedabove werelaid off discrimi-natorily, in order to discourage union membershipand activity,in violation of Section8 (a) (3) of the Act.Turning now to theno less important question as towhether theunilateral appli-cationby theRespondent of its newseniority policy andits insistence that it beincluded in any signed agreement constituted a refusal tobargain, withinthe mean-ing of Section 8 (a) (5) of theAct.In hisbrief,counselfor theRespondent con-tends: ". . . refusal to bargain cannot be sustained on the basisof oneparties' [sic]insistence on a proposalany morethan upon theotherparties' rejection of it."Hecites no authority for such a broad contention and the Trial Examiner knows ofnone.The Board has repeatedly found that a very realdistinction exists betweenmerely proposing, or urging, a point being negotiated and insisting upon it tothe point of forcing the other party to accept or forego any contract(For casesinwhichproposalsfell short ofultimate insistence,seeSolarAircraft Company,109 NLRB 130, andUnited States Gypsum Company,109 NLRB 1113. For casesinwhich proposals became "a condition precedent to an agreement,"see I. B S.Manufacturing Company, et al.,96 NLRB1263,at p. 1269,Pecheur Lozenge Co.,Inc.,98NLRB 496, at p. 497, andStylecraft Furniture Company,111NLRB 930.)Sinceithas been found as afact,in the preceding section, thatthe Respondenthas made acceptance of its proposal"a condition precedent to an agreement," fromApril 2, 1954, to the time of the hearing, the Trial Examiner concludes and finds thatthis conductwas a clear refusal to bargain in violationof Section 8 (a) (5) of the387644-56-col 114-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. It follows. and is likewise found that the Respondent violated the same sectionon April 9, 1954, when it unilaterally put into effect, during the course of negotia-tions and over the Unions' objections, a policy which it could- not legally insist thatthe Unions,agree to include in a contract.This is so, whether or not the policy wasof itself. discriminatory and illegal.As to remaining issues raised by the complaint, General Counsel urges that theRespondent failed to bargain in good faith by following conduct found above to haveoccurred: (1) Kileen's insistence on March 15, 1954, that Radford make any furthernegotiating proposals through the Federal Mediation Service; (2) the Company'sfailure to reply to Radford's letter of March 23, which again requested a meeting;(3)Kileen's rejection on April 16 of Radford's telephonic request to meet and hisinstruction that any proposals be submitted in writing; and (4) the Company's letterof April 27, which effectively cut off further negotiations for nearly a year.TheTrial Examiner concludes that General Counsel's contentions have merit.As topoints (1); (2), and (3), it would appear that ample support of General Counsel'sposition is to be found in the following quotation from the decision in N.L. R. B. v.United States Cold Storage Corp.,203 F. 2d 924 (C. A. 5), and cases therein cited:Section 8 (d) of the Act defines "collective bargaining" as the "obligation of theemployer and the representatives of the employees to meet at reasonable timesand confer in good faith."This statutory obligation is not satisfied by merelyinviting the union to submit any proposition they have to make in writing whereeither party seeks a personal conference.And in amore recent case,Bewley Mills,111 NLRB 830, the Board has found sim-ilarly dilatory and evasive tactics to be violative of Section 8 (a) (5) of the Act.And as to point (4), the language of Wright's letter of April 27, 1954, could hardlyhave been'reasonably interpreted by Radford as other than a clear refusal to meet and'negotiate.to meet, rejects the written proposals flatly, and closes with the firm declaration thatmanagement sees "nothing to be gained in a meeting."It washardlyincumbent uponthe Unions to make further efforts to meet, having been twice, within a period of-2 weeks, refused an audience.. It would appear that they pursued the appropriatecourse provided by the Act, and filed charges with the Board.This plain refusal'on the part of the Respondent to carry out its obligations as defined by the Act wasin violation of Section 8 (a) (5) of the Act.In conclusion, it is further found that by the aforesaid conduct by the Respondentin violation of Section 8 (a) (3) and (5) of the Act, it interfered with, restrained,and coerced employees in the exercise of rights guaranteed by Section 7 of the Act,and thereby violated Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesaffecting commerce, the Trial Examiner will recommend that it cease and desisttherefrom and take affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent discriminatorily laid off seven employeeson April 9, 1954, and has denied reinstatement to them, and that such discriminationhas been pursuant to its discriminatory seniority policy put into effect on the samedate.Itwill be recommended that the Respondent forthwith rescind said senioriypolicy and unconditionally offer the said seven employes immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice to seniorityand other rights and privileges. It will also be recommended that the Respondentmake whole the same employees for any loss of pay they may have suffered by reasonof the discrimination against them, by payment to each of them of a sum of moneyequal to the amount he would normally have earned from April 9, 1954, to the dateof offer of reinstatement, less his net earnings during that period.The amount,of back pay due shall be computed according to Board policy set forth in F.W. Wool-worth Company,90 NLRB 289. Payroll and other records in possession of the Re-spondent are to be made available to the Board, or its agents, to assist in suchcomputation. MATHIESONCHEMICAL CORPORATION501It will be fuither recommended that the Respondent bargain in good faith with theUnions here involved, upon request, and that it not insist, as a condition of executingany agreements, upon the discriminatory seniority policy herein described.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Association of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, Local 152, AFL; United Brother-hood of Carpenters and Joiners of America, Local 1369, AFL; and InternationalBrotherhood of Electrical Workers, Local 425, AFL, are labor organizations withinthe meaning of Section 2 (5) of the Act.2. Since October 6, 1952, said labor organization of Pipe Fitters has been andnow is the exclusive representative of all employees in the following appropriateunits for the purposes of collective bargaining within the meaning of Section 9 (a)of the Act:All pipe fitters and helpers, excluding all other employees and supervisorsAllwelders and helpers, excluding all other employees and supervisors.All instru-ment repairmen and helpers, excluding all other employees and supervisors.3.Since October 6, 1952, said labor organization of Carpenters has been and nowis the exclusive representative of all employees in the following appropriate units forthe purpose of collective bargaining within the meaning of Section 9 (a) of the Act:All machinists, bench mechanics and helpers, excluding all other employees andsupervisors.All millwrights and helpers, excluding all other employees and super-'visors. ,And since December 9, 1952, said labor organization has similarly been the ex-clusive bargaining representative of all employees in the following units:All material fabricators and helpers, excluding all other employees and supervisors.All carpenters and helpers, excluding all other employees and supervisors.4. Since October 6, 1952, said labor organization of ElectricalWorkers hasbeen and now is the exclusive representative of all employees in the following ap-propriate unit for the purposes of collective bargaining within the meaning of Section9 (a), of the Act:All electricians and helpers, excluding all other employees and supervisors.5.By refusing on and after March 16, 1954, to bargain collectively with the afore-said labor organizations as the exclusive representative of the employees in the ap-propriate units the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.6.By discriminating in regard to the hire and tenure of employment,and condi-tions of employment, of employees Robert Permar, Michael D. Eddy, Sr., HermanMorris, Francis Ruggerio, Wayne O. Mayfield, C. B. Smyth, and Elwood Frum, there-by discouraging membership in the aforesaid labor organizations, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.7.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication ]APPENDIXNOTICE-TO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board,and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industry of the United Statesand Canada,Local152, AFL;United Brotherhood of Carpenters and Joiners of 502DECISIONS OF NATIONALLABOR RELATIONS BOARDAmerica, Local 1369, AFL; International Brotherhood of -Electrical Workers,Local 425, AFL; or in any other labor organization of our employees, by dis-charging, laying off, or refusing to reinstate any of our employees or by dis-criminating in any other manner in regard to their hire and tenure of employmentoranyterm or condition of employment.WE WILL NOTinsist, as a condition of executing any agreements with the above-named labor organizations, that they include provisions granting discriminatoryseniority privileges to employees who did not exercise, or ceased exercising, theirright under the Act to engage in concerted activities, during the February-March1954 strike.WE WILL NOT, inanymanner, interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form, join, or assist theabove-named or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of the Act.WE WILL bargain collectively, upon request, with the three above-namedlabor organizations, as the exclusive representatives of employees in the respec-tive appropriate units set forth below, with respect to grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions of employment,and, if an understanding is reached, embody such understanding in signed agree-ments.'All pipe fitters and helpers, excluding all other employees and supervisors.All welders and helpers, excluding all other employees and supervisors.All instrument repairmen and helpers, excluding all other employees andsupervisors.Allmachinists, bench mechanics and helpers, excluding all other em-ployees and supervisors.All millwrights and helpers, excluding all otheremployees and supervisors.All material fabricators and helpers, exclud-ing all other employees and supervisors.All carpenters and helpers, ex-cluding all other employees and supervisors.All electricians and helpers, excluding all other employees and super-visors.WE WILL offer the following named employees immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed,and makethem whole for any loss of pay suffered as a result of the discriminationagainst them:Robert PermarFrancis RuggerioMichael D. Eddy, Sr.Wayne O. MayfieldHerman MorrisC. B. SmythElwood FrumWE WILL rescind our policy of depriving participants in the strike of February-March 1954 of the seniority which they would have had but for such policy.All our employees are free to become or remain members of the above-namedor any other labor organization.We will not discriminate in regard to hire or tenureof employment against any employees because of membership in or activity, onbehalf of any such labor organization.OLIN MATHIESON CHEMICAL CORPORATION,Employer.Dated---------------- By---------------=------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.